Citation Nr: 0637186	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic renal 
insufficiency as secondary to Naprosyn treatment for service-
connected cervical spine disability.

2.  Entitlement to service connection for an eye condition 
secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefits 
sought on appeal.   

The RO has adjudicated the veteran's claim of entitlement to 
service-connection for an eye disorder, to include as 
secondary to the service-connected cervical spine disability.  
This claim is addressed in the decision below.  In his 
November 2002 notice of disagreement, the veteran stated that 
the damage caused to his central nervous system by the 1998 
[cervical spine] surgery was the cause of visual anomalies, 
that continue to this day.  To the extent to which that and 
other of the veteran's statements during the course of this 
claim have served to raise the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002), for eye disability as a result of surgery performed at 
a Department of Veterans Affairs facility in October 1998, 
that issue has not been developed by the RO and is referred 
to the RO for appropriate action. 

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's currently diagnosed chronic renal insufficiency is 
related to service or to a service-connected disability, or 
was manifested within one year of service discharge.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed eye condition is related to 
service or to a service-connected disability.

CONCLUSIONS OF LAW

1.  Chronic renal insufficiency was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred therein, or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  An eye condition was not incurred in, or aggravated by 
service, and is not  secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in May 2001.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claims of 
entitlement to service connection.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for both claimed 
disabilities, the issue with respect to notice is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

As explained further below, the veteran claims that he has 
chronic renal insufficiency, which he claims is secondary to 
Naprosyn treatment for his service-connected cervical spine 
disability.  He also claims that he has an eye condition 
which is secondary to his service-connected cervical spine 
disability.  

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal 
disease may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board initially notes that the claims files include 
sufficient medical evidence showing a diagnosis of a renal 
disorder, diagnosed in May 2001 as chronic renal failure, 
focal segmental glomerulosclerosis status post renal biopsy, 
nearing end stage renal disease.  During VA examination in 
February 2002, the diagnosis was chronic renal insufficiency 
which is approaching end stage disease.  The claims files 
also include sufficient medical evidence showing a diagnosis 
of an eye disorder, diagnosed in September 2001 as posterior 
vitreous detachment of both eyes giving visual symptoms of 
floaters and occasional flashes.  

Because the record contains competent medical evidence of 
these current disorders, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.  Therefore, 
with respect to each claimed disability, the question is 
whether a claimed disability was incurred in or aggravated by 
active military service; or, in the case of cardiovascular-
renal disease, became manifest to a compensable degree within 
one year of separation from active duty; or is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006).

In the context of this decision, the veteran has essentially 
claimed that he has the claimed renal and eye disorders as 
secondary, or proximately due to his cervical spine 
disability.  He has never claimed that the claimed renal and 
eye disorders began in, or were directly related to service, 
or in the case of renal disease, began within one year of 
service.  Nor does the competent medical evidence show any 
such direct relationship with service.  Therefore, while the 
analysis below addresses service connection on a direct 
basis, it is for the most part limited to the question of 
whether service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).

Review of the claims file shows that the veteran is service-
connected for residuals of fracture of the sixth cervical 
vertebra, as well as for associated cervical radiculopathy 
with diminished sensation of both the left and right upper 
extremities.  This resulted from an injury during service in 
1946.  Medical treatment records in service and since then 
show significant cervical spine symptomatology including 
pain.  



A.  Renal Disorder

The veteran maintains that his renal disorder was caused by 
long-term use of analgesics including nonsteroidal anti-
inflammatory drugs (NSAID), in treatment of his service-
connected cervical disability.  

Treatment records show that treatment for pain over the years 
since service has included analgesics including nonsteroidal 
anti-inflammatory drugs.  Treatment records in the 1980s and 
early 1990s show that the veteran was regularly taking 
analgesics on medical recommendation, including Motrin 
(September 1984 treatment record, 400 mg t.i.d.), Naprosyn 
(June 1985 treatment record, at least once per day or two for 
a bad day), Tylenol, Darvocet N-100, and Percocet.  In a 
November 1995 letter, J. Joseph Danyo, M.D., stated that the 
appellant reported that he had been on Naprosyn for seven to 
eight years, taking it when his symptoms were bad, and 
indicating he took the medication twice a week.  

In a June 1996 letter from Robert J. Schlegel, Jr., M.D., he 
stated that he had seen the appellant for a neurosurgical 
update, and that the appellant related having recurrent and 
increasingly bothersome elements of discomfort, coursing from 
the neck, extending into the proximal upper extremities.  The 
appellant also related that he currently had been unable to 
take anti-inflammatory medications, as another [treating VA] 
physician had stopped his Naprosyn due to kidney concerns.  
Currently, he was on Percocet.  At the June 1996 visit, Dr. 
Schlegel gave the appellant a one-month course of Darvocet N-
100 to take instead of the Percocet. 

In a later June 1996 letter from Paul B. Schendel, M.D., 
addressed to a treating VA physician, Dr. Schendel indicated 
that the VA physician had referred the appellant for 
evaluation of demonstrated evidence of qualitative 
proteinuria dating to January 1995, as reflected in findings 
of an urinalysis of that date.  The June 1996 letter contains 
pertinent findings from that urinalysis in January 1995.  Dr. 
Schendel noted that the appellant had a four year history of 
pharmacologic therapy for hypertension; however, the 
appellant denied a history of glucose intolerance, familial 
renal disease, analgesic abuse, etc., noting he had used 
prior non-steroidals but was currently not doing so.  The 
letter noted a past medical history including hypertension; 
and medications listed included Darvocet 1-2 q. week.  No 
other analgesic medication was listed.  After examination the 
assessment was nephrotic range proteinuria, mild renal 
insufficiency with echogenic kidneys.  Dr. Schendel opined 
that this degree of proteinuria may still reflect 
hypertensive injury; alternatively, an idiopathic glomerular 
lesion including possible amyloidosis should be excluded.  

In a later letter from Dr. Schendel in July 1996, he reported 
on a follow-up visit by the veteran for problems listed as 
proteinuria (nephrotic range), and chronic renal failure.  
Dr. Schendel noted that the veteran reported that his 
medications remained unchanged; and that his prior 
medications included a significant amount of non-steroidals.  
Dr. Schendel's letter concluded with an assessment of 
nephrotic range proteinuria with chronic renal insufficiency, 
echogenic kidneys.  He opined that there was no serologic 
evidence of an active disease process and that in all 
likelihood this was stable since 1995.  He further opined 
that the nephrotic range proteinuria did not suggest tubular 
interstitial disease and was likely hypertensive 
glomerulosclerosis or an idiopathic glomerular disease.

A May 2001 note from Dr. Schendel lists the veteran's 
problems as (1) chronic renal failure, focal segmental 
glomerulosclerosis status post renal biopsy (12/96), nearing 
end stage renal disease; (2) hypertension; (3) 
renalosteodystrophy; and (4) anemia, Epogen therapy.

The veteran underwent two VA examinations in February 2002.  
The report of the first one, titled urology, shows that the 
veteran reported that over the years (mainly in the 1980s and 
1990s) he took a lot of Naprosyn prescribed by a family 
doctor, for his service-connected cervical spine disability.  
The examiner noted that the veteran was on a variety of 
medicines, mainly for blood pressure, which according to the 
veteran had been well controlled.  The veteran reported that 
Dr. Schendel believed that the Naprosyn did not cause his 
kidney damage, and Dr. Schendel attributed the kidney damage 
to hypertension.

After examination, the impression was chronic renal 
insufficiency with probable need for dialysis in the future.  
The examiner opined that the etiology to him was not entirely 
clear, and he noted that the veteran's nephrologist told the 
veteran it is not due to the Naprosyn.  The examiner stated 
that he was not a nephrologist and did not feel qualified to 
comment on whether Naprosyn is causally related.  He did note 
that the spectrum of renal problems with non-steroidal anti-
inflammatory drugs is extensive.  The examiner noted that 
there was little dispute that the veteran did take Naprosyn 
for his service-connected condition; and certainly NSAIDs and 
analgesics have been associated with kidney problems; but he 
simply did not know if it is the cause of the veteran's renal 
failure.

During the second VA examination in February 2002, titled 
genitourinary, the veteran reported that between 
approximately 1980 and 1990, he used Naprosyn four times a 
day for back pain.  This was prescribed by his physician.  In 
the early 1990s he was found to have proteinuria and mild 
renal insufficiency, and focal segmental glomerulosclerosis.  

After examination, the report contains an impression that the 
veteran did have chronic renal insufficiency which is 
approaching end stage disease.  The veteran reportedly 
carries a histologic diagnosis of focal segmental 
glomerulosclerosis, which can occur either as anidiopathic 
disease or associated with other disorders such as sleep 
apnea, heroin use, HIV.  Regarding the question of whether 
NSAIDs could cause such a disorder, the examiner noted that 
there was very little clear evidence in the literature to 
connect non-steroidals with chronic renal dysfunction, and 
focal segmental glomerulosclerosis in particular.  The 
examiner noted, however, that analgesic nephropathy was a 
well described condition, usually associated with Phenazocine 
and aspirin containing compounds; and was evidenced by 
papillary necrosis.  

The examiner opined that it is conceivable that focal 
segmental glomerulosclerosis could be a general consequence 
of analgesic use and papillary necrosis, although again there 
were no clear data to support this.  The examiner concluded 
with an opinion that based on the current knowledge, it is 
less likely that the veteran's kidney disease is due to 
Naprosyn than to some other problem; in other words, it is 
more likely that the veteran's kidney disease is not related 
to Naprosyn.  

In summary, the veteran's claimed renal disorder is not shown 
in service or until many years after service.  Post-service 
medical records show no indication of any renal disorder 
until the 1990s, many years after the veteran's service ended 
in 1947.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

None of the medical evidence suggests a link between the 
current renal disorder, and any incident of service.  
Further, the preponderance of the medical evidence  is 
against the veteran's claim that his renal disorder is linked 
to his service-connected cervical spine disability by way of 
being caused by Naprosyn or other analgesics used to treat 
pain from that cervical spine disability.  

There are no opinions to relate the claimed disorder to 
service or to service connected disability, such as in the 
way just described, as claimed in this case.  As discussed 
above, even while noting a history that prior medications 
included a significant amount of non-steroidals, the 
veteran's treating nephrologist linked the veteran's renal 
disorder to hypertension.  Service connection is not in 
effect for hypertension; and the veteran has not claimed 
entitlement to service connection for hypertension, nor does 
any evidence suggest such a connection.  The only VA examiner 
who provided an opinion concluded that it was more likely 
that the veteran's kidney disease was not related to 
Naprosyn.  

The veteran has submitted published internet material in 
support of his claim, including articles titled Toxicity, 
Nonsteroidal Anti-inflammatory Agents, and Analgesic 
Nephropathy (Painkillers and the Kidneys).

That published material is not probative evidence. While the 
articles may suggest a relationship in general, they does not 
specifically relate to the veteran's particular case, and in 
particular it obviously does not contain any analysis 
regarding the veteran's specific situation with respect to 
the likelihood of a link between any NSAIDs or other 
analgesics and the veteran's renal disorder.

As such, these articles are of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  To 
establish service-connection, medical text evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 
(1998).

The Board has also considered the veteran's assertions of a 
relationship between the pain medication taken to treat the 
service-connected cervical spine disability, and the claimed 
renal disorder.  While the veteran believes that his renal 
disorder is related to his service-connected cervical spine 
disability in this way, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis. 38 
C.F.R. § 3.102 (2006).  The Board concludes that a renal 
disorder was not incurred in or aggravated by service; nor 
proximately due to service-connected disability.  As the 
preponderance of the evidence is against the claim for 
service connection for the renal disorder, the benefit-of-
the-doubt rule does not apply, and that claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




B.  Eye Disorder

The veteran maintains that he has vision changes in both 
eyes, which he first noticed after major surgery in 1998 on 
his neck in treatment of his service-connected cervical spine 
disability.  

Private medical records include an operative report in 
October 1998 showing that the veteran underwent posterior 
cervical decompression of C3 through C7, lateral mass fusion 
with lateral mast plates C3-4 and C6-7, in treatment for 
cervical myelopathy.  Later that day he also underwent a 
surgical procedure in treatment of status post posterior 
cervical decompression and fusion, rule out hematoma.  The 
reports of these procedures show no indications of any eye 
problems.  

Following the October 1998 cervical spine surgery, there are 
no treatment records indicating any eye problems prior to a 
July 2000 VA treatment note, which shows that the veteran had 
pre-operative laboratory testing for cataract surgery of both 
eyes.  The laboratory testing assessment was anemia, cardiac 
risk factors, and hyperlipoproteinemia.  

The veteran underwent a VA examination of his cervical spine 
in September 2000.  In relation to the veteran's cervical 
spine examination, that report contains no complaints or 
findings referable to an eye problem.

During a September 2001 VA examination, the veteran reported 
that he had vision changes in both eyes after major surgery 
on his neck.  He reported having had no vision loss, but 
complaints of significant changes in color perception, which 
gradually improved; but he felt that the floaters and 
occasional flashes he sees in both eyes are related to this.  
He reported that the flashes and floaters began about one 
year ago.  The examiner noted that the neck surgery was in 
1998.  The veteran denied any other eye conditions but on 
examination, realized that he did have cataract surgery in 
each eye about one year ago.  

On review of the two claims files, the examiner noted that 
there was no previous documentation of any type of eye 
examination.  After examination, the diagnosis was (1) 
posterior vitreous detachment of both eyes giving visual 
symptoms of floaters and occasional flashers; this is related 
to age and/or related to his cataract surgery; (2) transient 
visual changes after spinal surgery in 1998 by history; there 
is no evidence of permanent visual changes.

In summary, the veteran's claimed eye disorder is not shown 
in service or until many years after service.  Post-service 
medical records show no indication of any eye disorder until 
September 2001, many years after the veteran's service ended 
in 1947.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

None of the medical evidence suggests a link between the 
current posterior vitreous detachment of both eyes, and any 
incident of service.  Further, the preponderance of the 
medical evidence is against the veteran's claim that his 
posterior vitreous detachment of both eyes is linked to his 
service-connected cervical spine disability including as 
becoming manifest proximately following cervical spine 
surgery in 1998.     

There are no opinions to relate the claimed disorder to 
service or to service connected disability.  As discussed 
above, the VA examiner at the September 2001 VA examination 
provided an opinion that the diagnosed posterior vitreous 
detachment of both eyes, giving visual symptoms of floaters 
and occasional flashers, was related to age and/or related to 
his cataract surgery.  He also indicated that any visual 
changes after spinal surgery in 1998 were merely transient.  
These were noted only by history, and the examiner opined 
that there was no evidence of permanent such visual changes.
  
The Board has also considered the veteran's assertions of a 
relationship between the service-connected cervical spine 
disability and the claimed eye disorder.  While the veteran 
believes that his eye disorder is related to his service-
connected cervical spine disability, he is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2006).  The Board concludes that an eye 
disorder was not incurred in or aggravated by service; nor 
proximately due to service-connected disability.  As the 
preponderance of the evidence is against the claim for 
service connection for the eye disorder, the benefit-of-the-
doubt rule does not apply, and that claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic renal 
insufficiency is denied.

Entitlement to service connection for an eye condition is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


